EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sheriff on 05/06/2021. 

The application has been amended as follows: 

Please replace the claims presented in the claim set filed on 01/26/2021 with the followings. 

13.	A system for evaluating muscular activity exerted by a user during exercise and providing feedback to the user, the system comprising:
an exercise apparatus comprising:
one or more repositionable sensor configurations, wherein the user performs exercises using the apparatus by assuming one or more poses and applying forces on individual ones of the one or more repositionable sensor configurations;
one or more sensors included with the one or more repositionable sensor configurations, the one or more sensors configured to generate output signals conveying information related to one or more parameters of muscular activity of the user 
one or more physical processors communicatively coupled to the one or more sensors and one or more feedback components, the one or more feedback components including a display screen configured to provide feedback to the user, and the one or -2-YANEV, et al. - 15/521,167Attorney Docket No.: 047582-0456478more physical processors configured by computer-readable instructions to:
obtain the generated output signals conveying information related to the one or more parameters of muscular activity;
determine, based on the generated output signals obtained, values for the one or more parameters of muscular activity, the determined values comprising a quantification of applied force as a function of time; 
effectuate presentation of a calibration instruction via the one or more feedback components to the user during a calibration session, the calibration instruction configured to instruct the user to apply a maximum effort force and to assume a certain pose while applying the maximum effort force on the one or more repositionable sensor configurations; 
determine, based on the maximum effort force applied by the user during the calibration session, an exercise to be performed by the user; and 

an exercise instruction portion providing exercise instruction relating to coaching the user to assume said certain pose and apply force over time on the one or more repositionable sensor configurations, and
a gameplay portion representing magnitude of force that the user is expected to apply over time, the gameplay portion depicting vertically oriented obstacles, a path that represents a target force curve for the user to follow over time, the path being provided between the vertically orientated obstacles, and a game entity that represents a magnitude of current user applied force on the one or more repositionable sensor configurations,
wherein said determined values are used as a control input to display and move the game entity along the path and over the vertically oriented obstacles on the display screen.

14. 	The system of claim 13, wherein the exercise apparatus comprises a thin flexible material.
15.	The system of claim 13, wherein the one or more repositionable sensor configurations are movable relative to the exercise apparatus.
16.	The system of claim 13, wherein the one or more repositionable sensor configurations are removably engageable to the exercise apparatus.

19.	The system of claim 13, wherein the one or more feedback components further provide one or more of auditory feedback, tactile feedback, or olfactory feedback.
21.	The system of claim 13, wherein the one or more feedback components are disposed at the exercise apparatus.
25.	The system of claim 13, wherein the one or more physical processors comprise part of a mobile computing platform.
26. 	The system of claim 13, wherein the exercise apparatus is configured to cover one or more of a stool, a car seat, a bench, a bed, or a wall.

27.	A system for coaching a user performing one or more exercises, wherein the user performs exercises by exerting forces on individual ones of one or more user interface components coupled to an exercise apparatus, the system comprising:
one or more physical processors configured by computer-readable instructions to: 
effectuate presentation of a calibration instruction via one or more feedback components including a display screen configured to provide feedback to the user during a calibration session, the calibration instruction configured to instruct the user to exert a maximum effort force and to assume a certain pose while exerting the maximum force on the one or more user interface components; 

determine, based on the maximum effort force exerted by the user during the calibration session, an exercise to be performed by the user;
effectuate presentation of the determined exercise via at least the display screen of the one or more feedback components, wherein the presentation of the determined exercise comprises:
an exercise instruction portion providing exercise instruction relating to coaching the user to assume said certain pose and exert force on the one or more user interface components over time using one or more muscles and/or muscle groups, and
a gameplay portion representing magnitude of force that the user is expected to exert over time, the gameplay portion depicting vertically oriented obstacles, a path that represents a target force curve for the user to follow over time, the bath being provided between the vertically oriented obstacles, and a game entity that represents a magnitude of current user exerted force on the one or more user interface components,
obtain output signals generated from the one or more sensors during the determined exercise, the output signals conveying information related to one or more parameters of muscular activity of the user during the determined exercise on the display screen over time;

modify the presented exercise instruction on the display screen based on -7-YANEV, et al. - 15/521,167Attorney Docket No.: 047582-0456478 the determined values via presenting different instructional feedback, the modification corresponding to coaching the user to exert force using a different muscle and/or muscle group over time.

28.	The system of claim 27, wherein the one or more physical processors are configured by computer-readable instructions to maintain an exercise history associated with the user based on the determined values, the exercise history reflecting changes in the determined values for the one or more parameters of muscular activity over time.

32.	(Canceled)

44.	The system of claim 27, wherein the exercises performed by the user with the apparatus include isometric exercises performed by exerting isometric forces on individual ones of the one or more user interface components.

45.	(Canceled)

46.	The system of claim 13, wherein at least some of the vertically oriented obstacles are arranged to oppose each other within the gameplay portion such that there is an opening therebetween for the user to guide the game entity therethrough via a change in said applied force over time. 
47.	The system of claim 46, wherein a width of said opening, a number of vertically oriented obstacles, and/or the magnitude of force to be applied over time is controllable by the user via a control element associated with the gameplay portion.

48.	(Canceled)

49.	The system of claim 27, wherein at least some of the vertically oriented obstacles are arranged to oppose each other within the gameplay portion such that there is an opening therebetween for the user to guide the game entity therethrough via a change in said exerted force over time. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 13-16, 18-19, 21, 25-28, 43-44, 46-47 and 49-50, the prior art of record fails to disclose, teach or render obvious a system for evaluating muscular activity exerted by a user during exercise and proving feedback/a system for coaching a user performing one or more exercises, with all the structural components and functional limitations as detailed in claims 13 and 27. Krahner et al. (US 6436058 B1), a close prior art which substantially teaches the limitations of claims 13 and 27, is silent about a gameplay portion representing magnitude of force expected to be applied by the user over time and depicting vertically oriented obstacles, a path representing a target force curve provided between vertically oriented obstacles, and a game entity representing current user applied force that moves along the path and over the obstacles based on determined values relating to muscular activity of the user. Lee (US 2012/01216258 A1), another close prior art teaches providing the user with a gameplay portion depicting obstacles, a predetermined path, and a game entity which moves along the path and over the obstacles based on user applied by the left and right leg. However, Lee is silent about the gameplay portion representing magnitude of force to be applied by the user over time, the path representing the target force curve being provided between vertically oriented obstacles. Lee is further silent about calibration . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note:
With respect to claim 25, “a mobile computing platform” has been considered under the BRI to include structures recited in para. [32] (a cellular telephone, a smartphone, a laptop, a tablet computer) and equivalents thereof.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/            Examiner, Art Unit 3784                                                                                                                                                                                            
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784